NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAR 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 SANTANA DE JESUS MEJIA,                           No. 11-72369

              Petitioner,                          Agency No. A200-006-404

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Santana de Jesus Mejia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Mejia did not

demonstrate he suffered past persecution in Guatemala. See Nagoulko v. INS, 333

F.3d 1012, 1016-17 (9th Cir. 2003) (record did not compel the finding that

petitioner suffered past persecution, particularly where petitioner did not suffer any

significant physical harm); Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats

standing alone . . . constitute past persecution in only a small category of cases, and

only when the threats are so menacing as to cause significant actual suffering or

harm.”) (internal quotation and citation omitted). Substantial evidence also

supports the agency’s determination that Mejia failed to demonstrate it is more

likely than not he would be harmed if returned to Guatemala. See Nagoulko, 333

F.3d at 1018 (possibility of future persecution “too speculative”). Thus, Mejia’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                   11-72369